                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSE DANIEL CASTILLO-ANTONIO,                     Case No. 18-cv-03267-SK
                                   8                     Plaintiff,
                                                                                           ORDER TO SHOW CAUSE RE
                                   9              v.                                       MOTION TO STRIKE
                                  10     REYAD JERIES SALAMEH,
                                                                                           Regarding Docket No. 16
                                  11                     Defendant.

                                  12           On October 15, 2018, Plaintiff filed a motion to dismiss Defendant’s affirmative defenses.
Northern District of California
 United States District Court




                                  13   Pursuant to Northern District of California Local Rule 7-3(a), Defendant’s response was due by
                                  14   October 29, 2018. To date, Defendant has not filed an opposition brief. Accordingly, Defendant
                                  15   is HEREBY ORDERED TO SHOW CAUSE in writing by no later than November 26, 2018 why
                                  16   the Court should not grant Plaintiff’s motion as unopposed.
                                  17           If Defendant seeks to file an untimely opposition brief, Defendant must submit a request to
                                  18   do so, showing good cause for his failure to comply with the deadline required by the Local Rules,
                                  19   and must submit the proposed opposition brief along with the request. If Defendant fails to file a
                                  20   response to this Order to Show Cause by November 26, 2018, the Court will grant the Plaintiff’s
                                  21   motion to strike as unopposed without further notice to Defendant.
                                  22           The Court HEREBY VACATES the hearing date of December 3, 2018 and will reset the
                                  23   hearing if necessary at a later date.
                                  24           IT IS SO ORDERED.
                                  25   Dated: November 19, 2018
                                  26                                                   ______________________________________
                                                                                       SALLIE KIM
                                  27                                                   United States Magistrate Judge
                                  28
